DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/16/2022 has been entered. Claims 1-4, 6-11, 13, and 15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-4, 6-11, 13, and 15 previously set forth in the Non-Final Office Action mailed 03/16/2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Charles M. Vivian on 9/7/2022.
 
The application has been amended as follows: 
Claim 1. A method of predicting fetal growth rate by using an ultrasound imaging apparatus, the method comprising:
receiving pregnancy information regarding a patient from a user of the ultrasound
imaging apparatus;
obtaining an ultrasound image of a fetus and measuring a size of a body part of the
fetus on the obtained ultrasound image;
transmitting, to a cloud server prestoring and accumulating fetal biometric data, a
request signal requesting transmission of the fetal biometric data related to the received
pregnancy information regarding the patient;
receiving, from the cloud server, the fetal biometric data;
predicting the fetal growth rate based on the measured size of the body part of the
fetus and the fetal biometric data received from the cloud server;
displaying a graph with a gestational week of the patient as a first axis and the fetal
biometric data received from the cloud server as a second axis; and
displaying a first user interface including a text indicating that the fetal biometric data
is received from the cloud server and a second user interface indicating the pregnancy
information,
wherein the receiving of the fetal biometric data comprises:
receiving a first data included in the fetal biometric data, the first data being related to
the pregnancy information regarding the patient, and
receiving a second data included in the fetal biometric data, the second data being
related to characteristic information of the patient from among first big data with respect to a fetal biometric value, 
wherein the characteristic information is stored in the cloud server, 
wherein the characteristic information comprises at least one of a location, an age, or
physical characteristics of the patient,[[ and]]
wherein the graph, the first user interface, and the second user interface are displayed
at the same time in different areas of a display[[;]],
wherein the receiving of the fetal biometric data comprises receiving, from the cloud
server, second big data related to the fetal biometric data with respect to the gestational
week, and 
wherein the fetal biometric data is obtained by a plurality of different ultrasound
imaging apparatuses and stored in the cloud server.

Claim 8. An ultrasound imaging apparatus for predicting fetal
growth rate, the ultrasound imaging apparatus comprising:
an ultrasound probe configured to transmit ultrasound signals to a fetus and receive
ultrasound echo signals reflected from the fetus;
a user inputter comprising a keyboard or a peripheral that is configured to receive,
from a user, pregnancy information regarding a patient;
a communicator;
a controller configured to:
control the communicator to transmit, to a cloud server prestoring and accumulating
fetal biometric data, a request signal requesting transmission of the fetal biometric data
related to the received pregnancy information regarding the patient,
control the communicator to receive the fetal biometric data,
generate an ultrasound image of the fetus by using the ultrasound echo signals,
measure a size of a body part of the fetus on the ultrasound image,
predict the fetal growth rate based on the measured size of the body part of the fetus
and the fetal biometric data received from the cloud server, and
control the communicator to receive a first data included in the fetal biometric data,
the first data being related to the pregnancy information regarding the patient and to receive
a second data included in the fetal biometric data, and the second data being related to
characteristic information of the patient from among first big data with respect to a fetal
biometric value, 
wherein the characteristic information  and
wherein the characteristic information comprises at least one of a location, an age, or
physical characteristics of the patient; and
a display displaying a graph with a gestational week of the patient as a first axis and
the fetal biometric data received from the cloud server as a second axis, a first user interface
including a text indicating that the fetal biometric data is received from the cloud server and
a second user interface indicating the pregnancy information,
wherein the graph, the first user interface, and the second user interface are displayed
at the same time in different areas of a display[[;]],
wherein the communicator is further configured to receive, from the cloud server,
second big data related to the fetal biometric data with respect to the gestational week, and
wherein the fetal biometric data is obtained by a plurality of different ultrasound imaging
apparatuses and stored in the cloud server.

Claims 2 and 9 have been canceled. 


Allowable Subject Matter
Claims  1, 3-4, 6-8, 10-11, 13, and 15 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 8 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a method of predicting fetal growth rate by using an
ultrasound imaging apparatus and an ultrasound imaging apparatus for predicting fetal
growth rate as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, receiving a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among first big data with respect to a fetal biometric value, which wherein the characteristic information is stored in the cloud
server, wherein the characteristic information comprises at least one of a location, an age, or
physical characteristics of the patient, and wherein the graph, the first user interface, and the second user interface are displayed at the same time in different areas of a display; wherein the receiving of the fetal biometric data comprises receiving, from the cloud server, second big data related to the fetal biometric data with respect to the gestational week, and wherein the fetal biometric data is obtained by a plurality of different ultrasound imaging apparatuses and stored in the cloud server, as recited in claim 1. 
Also, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound imaging apparatus for predicting fetal growth rate, the ultrasound imaging apparatus comprising: a controller configured to: control the communicator to receive a first data included in the fetal biometric data, the first data being related to the pregnancy information regarding the patient and to receive a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among first big data with respect to a fetal biometric value, wherein the characteristic information is stored in the cloud server, wherein the characteristic information comprises at least one of a location, an age, or
physical characteristics of the patient; and wherein the graph, the first user interface, and the second user interface are displayed at the same time in different areas of a display; wherein the communicator is further configured to receive, from the cloud server, second big data related to the fetal biometric data with respect to the gestational week, and wherein the fetal biometric data is obtained by a plurality of different ultrasound imaging apparatuses and stored in the cloud server, as recited in claim 8.
Claims 3-4, 6-7, 10-11, 13, and 15 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793